998 F.2d 1008
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Edward A. GANEY, Jr., Appellant,William H. BULLOCK;  Freddie D. Taylor, Plaintiffs-Appellants,v.Marvin SPARROW;  Aaron J. Johnson;  Jacob L. Safron;  JosephL. Hamilton, Defendants-Appellees.
No. 92-6623.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 7, 1993.Decided:  July 16, 1993.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  W. Earl Britt, District Judge.  (CA-92-71-CRT-BR)
Edward A. Ganey, Jr., William H. Bullock, Freddie D. Taylor, Appellants Pro Se.
E.D.N.C.
AFFIRMED.
Before HALL, WILKINSON, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Edward A. Ganey, Jr., William H. Bullock, and Freddie D. Taylor seek to appeal the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Further, the district court did not abuse its discretion in denying Bullock's motion to vacate.  Accordingly, we affirm on the reasoning of the district court.*  Bullock v. Sparrow, No. CA-92-71-CRT-BR (E.D.N.C. Mar. 23 & Apr. 13, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We also deny Ganey's motions to supplement the record